Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the AFCP 2.0 request filed on 07/27/2022 and the claims filed on 07/19/2022.
After a thorough search, review of the prosecution history and the prior art of record, claims 1-20 are allowed.
Reasons for Allowance
The following is the Examiner’s Statement of Reasons for Allowance:
The prior art of record Azizi (Pub. No. US 2019/03464492 A1) teaches that a network slice is dynamically assigned to a terminal device based on a usage profile, wherein the usage profile is determined based on what times a particular application is used. Azizi ¶¶ [1237]-[1238], [1264] and [1280].
The prior art of record Yang (Pub. No. US 2019/0372837 A1) teaches provisioning cloud resources based on a profile associated with a UE. Yang ¶¶ [0022]-[0024]. 
The prior art of record does not teach, suggest or render obvious all the limitations of Applicant’s claims as supported by Applicant’s specification and when considered as a whole.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P. TOLCHINSKY whose telephone number is (571) 270-0599. The examiner can normally be reached on Monday-Friday (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2456
08/05/2022

/Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        8/8/2022